802 F.2d 456
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David L. CAMPBELL, Plaintiff-Appellant,v.DEPARTMENT OF REHABILITATION AND CORRECTIONS;  J.L.Eichenlaub Southern Ohio Corr. Facility Inspector;Ralph Smith, M.C.I.  Hosp.  Adm.;  Dr.Bharmoto, M.C.I., Defendants-Appellees.
No. 85-3170.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1986.

Before KENNEDY and WELLFORD, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
Plaintiff appeals the district court's order which adopted the magistrate's report and recommendation granting the defendants', Smith and Bharmoto, motions for summary judgment.  The case has been referred to a panel of this Court pursuant to Sixth Circuit Rule 9(a).  Upon examination of the briefs and record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The order from which plaintiff appeals is not a final appealable order under Title 28 U.S.C. Sec. 1291 or 1292.  The order disposes of only two of the four defendants and there is no Federal Rule of civil Procedure 54(b) certification from the district court, which is required for appellate review of multiple claims actions where some final decision has been made on less than all of the claims.   Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 60 (6th Cir. 1986).


3
Therefore, it is ORDERED that the January 30, 1985 order of the district court is vacated and the case is remanded to the district court for further proceedings in accordance with this order.